Exhibit 10.2

 

LEASE

TECHNOLOGY PARK

 

BETWEEN

 

124 TECHNOLOGY PARK WAY, LLC

 

LANDLORD

 

AND

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

TENANT

 

--------------------------------------------------------------------------------


 

THIS LEASE is made by and between 124 Technology Park Way, LLC, a Vermont
limited liability company with a principal place of business in South
Burlington, Vermont (“Landlord”); and Green Mountain Coffee Roasters, Inc., a
corporation with a principal place of business at 33 Coffee Lane, Waterbury,
Vermont 05676 (“Tenant”).

 

1.                                      DESCRIPTION OF PREMISES.

 

The Landlord hereby leases to the Tenant all of the property located at 124
Technology Park Way, Technology Park, South Burlington, Vermont, containing 5
acres, more or less, and known as Lot 2 of Technology Park (the “Property”), as
shown on the site plan attached to this Lease as Exhibit A, together with the
building on the Property (the “Building”), floor plans of which are attached
hereto as Exhibit B and made a part hereof, which includes approximately 48,395
net square feet (approximately 53,500 gross rentable square feet) (the Property
and the Building are collectively the “Premises”). Tenant and its customers and
invitees shall also have the exclusive right to use driveways, parking areas,
entrance ways, walks, lobbies, elevators, emergency access, and other areas now
in place on the Premises and hereafter from time to time added and made
available on the Premises, subject to the rights of the Landlord and Landlord’s
agents and contractors to perform Landlord’s obligations and exercise Landlord’s
rights hereunder, and those sidewalks and drives to the extent currently
dedicated to the general public (“Common Areas”) and subject to such reasonable
rules and regulations as Landlord may from time to time promulgate governing the
same, provided no such Landlord rule or regulation shall adversely impact
Tenant’s business conducted at the Premises or diminish Tenant’s rights
hereunder. Notwithstanding the foregoing, Tenant shall not have the right to
fence the Property or Premises, install security or access limiting devises on
the parking, or perform landscaping on the Property. Tenant shall be entitled to
the use of all 191 parking spaces in the designated parking area on the Property
shown on Exhibit A.

 

Landlord shall provide reasonable light for all driveways, sidewalks and parking
areas on the Premises as set forth on Exhibit A, and shall maintain such
driveways, walkways and parking areas at all times in a clean, safe condition
and in good repair.

 

2.                                      COMMENCEMENT AND TERM.

 

The initial term of this Lease shall be for seven (7) years (the “Initial Term”)
and shall commence on the earlier of (i) the date Tenant occupies the Premises
as offices; or (ii) October 1, 2011 (the “Occupancy Date”). Subject to Paragraph
10, Tenant’s obligation to pay Rent shall accrue from the Occupancy Date (for
such purposes, and subject to Paragraph 10, the “Rent Commencement Date”).
Should this Lease be renewed following the Initial Term, it shall be pursuant to
the provisions in Paragraph 27 of this Lease and Exhibit C hereto, which is
discussed below in Paragraph 27. The complete term of this Lease, including any
renewal term(s), if and when exercised by Tenant, is referred to herein as the
“Term” of the Lease.

 

3.                                      RENTAL PAYMENTS.

 

A.                                    Rental Payments.

 

Rent shall include a base rent (“Base Rent” as set forth below) plus Tenant’s
share of operating expenses (“Operating Expenses” set forth below). Each payment
of Base Rent and Operating Expenses (together, the “Rent”) shall be made in
lawful money of the United States, in equal monthly installments in advance on
the 25th day of the preceding month during the Initial Term at the Landlord’s
address specified in Paragraph 28 below, or such other place as Landlord may
designate. If the Initial Term of this Lease does not begin on the first day or
end on the last day of a month, the Rent for that partial month shall be
prorated by multiplying the Rent by a fraction, the numerator of which is the
number of days of the partial month included in the Initial Term and the
denominator of which is the total number of days in the full calendar month.
Except as specifically provided in this Lease, the obligation of the Tenant to
pay the rent specified herein and all other sums payable by Tenant hereunder
shall be absolute and unconditional under any and all circumstances, without
notice or demand and without abatement, deduction or setoff. If Tenant shall not
pay the Rent or any other sum payable under this Lease within ten (10) days
after it is due, the Tenant shall pay (i) a late charge equal to five percent
(5%) of the unpaid amount plus (ii)

 

2

--------------------------------------------------------------------------------


 

interest at the rate of one percent (1%) per month on the remaining unpaid
balance retroactive to the date originally due, until paid.

 

B.                                    Base Rent.

 

Tenant agrees to pay the annual rental set forth in Exhibit D attached hereto
and made a part hereof (the “Base Rent”) pursuant to the terms set forth above
in Paragraph 3A.

 

C.                                    Operating Expenses.

 

In addition to the Base Rent described above, commencing on the Rent
Commencement Date, Tenant shall pay to Landlord Tenant’s Pro Rata Share (as
defined below) of Operating Expenses, as detailed in subparagraph (ii) below.

 

(i)                                     For the initial period of the Lease Term
ending on December 31, 2011, the total estimated annual Operating Expenses shall
be $263,023, payable in monthly installments of 1/12th of the annual estimate
and a monthly total Operating Expenses at the Premises for the first Lease year
is attached to this Lease as Exhibit E. Tenant’s Pro Rata Share of Operating
Expenses shall be 100%, representing Tenant’s percentage share of the total
gross usable square footage in the Building. As soon as practicable after
December 31, 2011, Landlord will calculate actual Operating Expenses for the
previous year, and shall provide Tenant with an itemized accounting of same
together with basic supporting information, along with the revised total
estimated annual Operating Expenses for the then-current Lease year, which also
shall be payable in monthly installments of l/12th of the annual estimate,
subject however to any credit which may be due pursuant to this paragraph
3(C)(i). Landlord shall provide detailed supporting information promptly
following a request by Tenant for the same. At that time, if Tenant’s Pro Rata
Share of the actual Operating Expenses for the previous year exceeded the amount
paid by Tenant, Tenant shall have sixty (60) days from the date of written
notice from Landlord to pay the difference. If Tenant’s Pro Rata Share of actual
Operating Expenses for the previous year is less than the amount paid by Tenant,
Tenant shall receive a credit against the next month’s (or months’, as the case
may be) Pro Rata Share of Operating Expenses in that amount. Upon the
termination of the term of this Lease, final adjustments will be made by the
parties in a similar fashion after the end of the calendar year in which such
termination occurs.

 

If Tenant wishes to dispute an amount shown on the annual statement of Operating
Expenses, Tenant shall give Landlord written notice of such dispute within three
(3) months after Tenant’s receipt of the annual statement. Promptly after the
receipt of such notice, Landlord and Tenant shall endeavor in good faith to
resolve such dispute. If such efforts do not succeed, Tenant shall have the
right to cause a nationally or regionally recognized independent certified
public accountant designated by Tenant, to be paid on an hourly and not a
contingent fee basis, and otherwise reasonably acceptable to Landlord, to audit
Landlord’s records pertaining to the Premises and the Operating Expenses,
provided that Tenant (i) notifies Landlord in writing of Tenant’s intention to
audit within thirty (30) days after the initial Tenant written notice of dispute
referenced above, (ii) actually begins such audit within the subsequent thirty
(30) day period, and (iii) diligently pursues the audit to completion as quickly
as reasonably possible. Tenant shall bear all costs of such audit, including
Landlord’s actual copying costs and personnel costs, if any, incurred in
connection with such audit, except that if the audit (as certified by the
auditor) shows an aggregate overstatement of Operating Expenses by three percent
(3%) or more, then Landlord shall bear all costs of the audit.

 

(ii)                                  Landlord is responsible for ensuring that
all Operating Expenses assessed against Tenant are reasonable, actual and
necessary out-of-pocket expenses of Landlord (except Landlord may use its normal
accrual method of accounting), obtained at prices that are consistent with
practice for comparable (Class A office) facilities in the Burlington, Vermont
area, consistent with the types of operating expenses charged to tenants in

 

3

--------------------------------------------------------------------------------


 

comparable facilities in the Burlington, Vermont area, and are directly
attributable to the operation, maintenance, management, and repair of the
Premises (all as may be more fully described in, and subject to, Paragraphs 6, 7
and 8 of this Lease), including, driveways, walks and other improvements
reasonably necessary to support the use and occupancy of the Premises, as
determined under generally accepted accounting principles consistently applied,
including but not limited to (for the avoidance of doubt, to the extent there
may be two or more items listed below that would ordinarily be interpreted as
being the same, it shall only be counted once in the determination of any fees
or charges hereunder):

 

(1)                                 property taxes;

 

(2)                                 snow and debris removal from all parking
lots, driveways, sidewalks and emergency exits in or on 124 Technology Park Way,
and to Tenant’s standards and specifications;

 

(3)                                 landscaping, including maintenance of the
parking lots and lawns, trees, shrubbery, walkways, and sidewalks at 124
Technology Park Way;

 

(4)                                 maintenance of the roof, exterior shell and
structural elements of the Building;

 

(5)                                 exterior lighting as shown on Exhibit A;

 

(6)                                 sprinkler system, water entrance into the
Building, fire alarm system and panel;

 

(7)                                 the base HVAC, plumbing, electrical systems
located in the mechanical room;

 

(8)                                 salaries, and other compensation (excluding
officers and management of Landlord higher than the Building Manager); including
payroll, income, unemployment and social security taxes, vacation, holiday, and
other paid absences; and welfare, retirement, and other fringe benefits; that is
paid to employees of Landlord engaged in the actual operation, repair,
management, or maintenance of the Premises, pro-rated to reflect time spent by
such employee on the actual operation and management of the Premises, including
the following; provided, however, that for the avoidance of doubt, Tenant and
Landlord agree that since Tenant will be occupying 100% of the Property, Tenant
will be taking care of the interior of the Building and will not require the
services of any of Landlord employees, agents or contractors therefor except as
expressly provided for herein; and provided, further, that in such instance
Tenant acknowledges that if it requests Landlord’s assistance in the interior or
such interior work is required under the terms of this Lease, the costs of the
same will be fully passed through to Tenant, without any up- or surcharges
thereto (except that Landlord may charge a five percent (5%) management fee for
work requested by Tenant that is not chargeable as an Operating Expense), and
otherwise subject to the conditions of and to the extent allowable as an
Operating Expense under this Lease;

 

(a)                                 inspectors;

 

(b)                                 window cleaners, miscellaneous repair
persons, janitors, cleaning personnel; and

 

(c)                                  engineers, mechanics, electricians, and
plumbers; but not more than one on-premises full-time manager or superintendent
and only to the extent and for such time as may be required to perform
Landlord’s obligations under the Lease and/or complete the work requested by
Tenant;

 

(9)                                 repairs and maintenance of the Premises and
the cost of supplies, materials, and equipment for Premises repairs and
maintenance, that under generally accepted accounting principles consistently
applied, would not be capitalized;

 

4

--------------------------------------------------------------------------------


 

(10)                          premiums and other charges incurred by Landlord
for insurance on the Premises as follows:

 

(a)                                 fire insurance, extended coverage insurance,
and earthquake, windstorm, hail, and explosion insurance;

 

(b)                                 public liability and property damage
insurance;

 

(c)                                  boiler and machinery insurance; sprinkler
leakage, water damage, water damage legal liability insurance; burglary,
fidelity, and pilferage insurance on equipment and materials;

 

(d)                                 insurance Landlord is required to carry
under Paragraph 15; and

 

(e)                                  other insurance as is customarily carried
by operators of comparable commercial/industry buildings in the Chittenden
County area;

 

(11)                          costs incurred for inspection and servicing,
including all outside maintenance contracts necessary or proper for the
maintenance of the Premises, such as janitorial and window cleaning, rubbish
removal, exterminating, water treatment, electrical, plumbing, and mechanical
equipment, and the cost of materials, tools, supplies, and equipment used for
inspection and servicing;

 

(12)                          Intentionally omitted

 

(13)                          sales, use, and excise taxes on goods and services
purchased by Landlord with respect to goods and services used specifically on or
for the Premises under the Lease;

 

(14)                          license, permit, and inspection fees;

 

(15)                          management fees (calculated at fifteen percent
(15%) of the real estate taxes, assessments and other Operating Expenses
described herein) paid to a person or entity other than Landlord;

 

(17)                          the annual amortization over its useful life with
a reasonable salvage value on a straight-line basis of the costs of any
equipment or capital improvements made by Landlord after the Premises was fully
assessed as a completed and occupied unit and the Lease was signed, as a
labor-saving measure or to accomplish other savings in operating, repairing,
managing, or maintaining of the Premises, but only to the extent of the savings;

 

(18)                          any costs for substituting work, labor, materials,
or services to the extent the same are used in place of any of the above items,
or for any additional work, labor, materials, services, or improvements to
comply with any governmental laws, rules, regulations, or other requirements
applicable to the Premises enacted after the Premises was fully assessed as a
completed and occupied unit and the Lease was signed (unless such work is
required due to a breach of Landlord’s obligations) or, that, at the time of
substitution or addition, are considered operating expenses under generally
accepted accounting principles consistently applied; and

 

(19)                          other costs reasonably necessary, but directly
applicable, to operate, repair, manage, and maintain the Premises in a first
class manner and condition, including charges for water, sewer, and excluding
those utilities and consumables which are separately metered to Tenant.

 

Notwithstanding anything contained herein to the contrary, Operating Expenses
shall not include (i) costs billed to and paid by any third parties; (ii) the
cost of repairs or replacements resulting from insurable casualty losses or
eminent domain takings, or from Landlord’s failure to comply with applicable
laws, ordinances and permits; (iii) depreciation or amortization of the Premises
or any part thereof, except as expressly permitted; (iv) replacement or
contingency reserves; (v) payment of any debt or equity obligations; (vi) legal
or other professional fees relating to leasing, financing or other services not
related to

 

5

--------------------------------------------------------------------------------


 

the normal operation, maintenance, cleaning, repair and protection of the
Premises; (vii) brokerage fees and commissions not resulting from Tenant’s
breach of this Lease; (viii) promotional, advertising or public relations
expenses; (ix) capital expenditures; (x) costs or expenses arising out of
Landlord’s breach of its obligations under this Lease or any other lease for any
portion of the Premises; or (xi) costs for services or expenses that are
materially different than those set forth as items (1) through (19) above,
unless such services or expenses are required by law or are necessary in the
reasonable judgment of Landlord to keep the Premises competitive with similar
properties in the Burlington, Vermont area. Operating Expenses shall be reduced
by the amount of any proceeds, awards, payments, guarantees, credits or
reimbursements, which Landlord actually receives from any third party and which
are applicable to Operating Expenses less the cost reasonably incurred in
recovering such amount.

 

4.                                      [Intentionally left blank]

 

5.                                      USE OF PREMISES.

 

The Tenant may use the Premises for the following purposes: general office and
other similar uses permitted by South Burlington zoning and consistent with a
first class business park. Notwithstanding the foregoing, the Tenant shall not
otherwise use or occupy the Premises or allow any activity in or about the
Premises which would (i) materially impair the value or usefulness of the
Premises or the Building, (ii) adversely affect the fire and comprehensive
insurance or liability insurance premiums payable by the Landlord with respect
to the Building, (iii) constitute a public or private nuisance or waste or a
violation of any state, local or federal statute, rule, regulation or ordinance,
or (iv) unreasonably disturb or interfere with the use and occupancy of any
other parts of the office park of which the Premises are a part. Tenant shall
not use the Premises for any other purpose other than those specified above
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed, provided that the proposed use
complies with applicable law and does not violate any legal, contractual or
lease requirements or non-compete provisions by which Landlord is bound.

 

6.                                      MAINTENANCE AND REPAIR.

 

The Tenant shall, throughout the term of this Lease, at its own cost and
expense, maintain all aspects of the Premises other than specified as a Landlord
responsibility under the next paragraph of this Paragraph 6, including without
limitation the interior of the Premises (including all windows and doors), all
interior equipment and plumbing, electrical and HVAC systems (except systems in
the mechanical room), and such other fixtures as are used in connection with the
occupancy of the Premises, including any and all replacements made by the
Tenant, in such condition, repair and order, as the same now are or hereafter
may be put, reasonable wear and tear, fire or other casualty, repairs that are
the obligation of Landlord to make, or damage caused by the failure of the
Landlord to make repairs hereunder, excepted. Tenant’s maintenance and repair
obligations shall not be included, or charged to Tenant, as an Operating Expense
except to the extent that they arise from Landlord’s performance of a Tenant
obligation that Tenant has failed to perform, past any applicable notice and
cure period (if any).

 

Landlord shall repair and maintain the roof, foundation, load-bearing walls,
elevator equipment and elevator, fire panel and alarm, sprinkler system, plus
the water entrance, boilers, chillers and appurtenances (including the chiller
on the pad outside the west wall of the Building), utility lines and systems
within the mechanical room, and other structural components of the Building in
good condition and consistent with a first class office building. Landlord shall
also maintain, or cause to be maintained, the retention pond and landscaping at
the Property as is consistent with a first class office building. Landlord, at
its own cost and expense, and without reimbursement from Tenant as an Operating
Expense or otherwise, shall be responsible for all capital repairs and
replacements at the Premises, and utility infrastructure to the Building, except
as due to the negligence, willful misconduct, or gross negligence of the Tenant,
or its employees, agents, or contractors, or caused by a breach by Tenant of its
obligations under this Lease.

 

In the event of an emergency requiring Tenant to take preventative action,
Tenant is authorized (but not required) to take reasonable remedial action and
to promptly contact Landlord using commercially reasonable attempts, and
Landlord will promptly reimburse Tenant for any reasonable costs associated with
such remedial action upon presentation of reasonable documentation in
substantiation of the emergency costs.

 

6

--------------------------------------------------------------------------------


 

7.                                      UTILITIES AND SERVICES.

 

Landlord has installed water, gas, electricity, sewage disposal, and other
utilities to the Building based on Landlord’s plans and specifications for an
office building, and Landlord has provided a fiber optic conduit to a manhole
thirty feet from the Building. In the event Tenant’s use and occupation of the
Premises requires more electrical power, gas, water and sewer usage than is
currently specified for the Building, Tenant shall be responsible for any
increased cost in installing and upgrading the lines, pipes and equipment
associated with those services and facilities. The Premises are separately
metered for electrical service and water service, and Tenant shall be
responsible for paying for all electrical service and water service to the
Premises. Landlord shall be responsible for snow and ice removal from the
driveways, parking areas, emergency exits, and walkways at the Property, to be
performed to Tenant’s customary standards. Tenant shall be responsible for
removing rubbish and recyclable materials from the Premises and disposing of
them in the receptacles provided by Tenant. Tenant shall be responsible for all
costs associated with upgrading and expanding said utilities and services as a
result of Tenant’s use of the Premises beyond normal and customary office use.
In the event Tenant chooses to lease space at 30 Community Drive for a data
center the Landlord acknowledges and agrees to allow Tenant at its sole cost and
expense, including all applicable permits and approvals, to run data lines
between 30 Community Drive and 124 Technology Park Way for Tenant’s own use and
benefit so long as Tenant maintains a lease in good standing at both 30
Community Drive and at 124 Technology Park Way. Such lines shall be run within
the road right of way, with all work performed in a neat and workman like manner
with all disturbed areas repaired and returned to as near their original
condition as practicable. Landlord shall cooperate with Tenant in obtaining all
such permits and approvals. All such data lines and conduit shall remain the
property of Tenant and may be removed or disconnected by Tenant at any time
subject to municipal requirements. Tenant shall be entitled to install and
maintain, at Tenant’s cost, a back-up generator on an existing concrete pad,
together with associated facilities or improvements. Such generator and
associated facilities and improvements shall remain Tenant’s personal property.

 

Tenant shall be responsible for obtaining and directly paying for all other
utilities and services used at the Premises, including but not limited to
interior trash removal, electricity to the Premises, gas, telephone, cable, and
any telecommunication services at the Premises, including provision of fiber
optic cabling from the manhole referenced above to the Building, and the
subsequent provision of telecommunications services from a provider of Tenant’s
choosing in the available marketplace. Landlord makes no representation or
warranty that any particular telecommunications provider will serve the
Building, however Landlord represents that telecommunications providers
currently serve Landlord’s business park. Tenant is responsible for providing
any and all janitorial or security services for the Building. Landlord does not
have a security system for the Building other than customary locks on the
exterior doors. Tenant is responsible for providing any interior locks or other
security devices required by Tenant, including a “marlock” access control
system.

 

The Landlord shall not be liable for any failure of water supply or electric
current or of any service by any utility, nor for injury or damage to persons
(including death) or property caused by or resulting from steam, gas,
electricity, water, rain or snow which may flow or leak from any part of the
Premises, or from any pipes, appliances or plumbing works of the same or from
the street or subsurface or from any other place, nor from interference with
light or other incorporeal hereditaments or easements, however caused, except as
due to the willful misconduct, negligence of the Landlord, or its employees,
agents, or contractors, or the breach of this Lease by Landlord. Except as set
forth in this Paragraph 7, the Tenant specifically agrees to pay all charges for
electricity, light, gas and telephone/cable/internet services consumed by Tenant
at the Premises, and shall indemnify the Landlord against any and all liability
on such account.

 

8.                                      COMPLIANCE WITH LAWS.

 

(a)                                 Compliance with Law.

 

Landlord shall be responsible for the compliance of the Premises with all
covenants and restrictions of record (if any), laws, statutes, building and
zoning codes, ordinances, permits and governmental orders, conditions of
approval, rules and regulations (including, but not limited to, Title III of the
Americans With Disabilities Act of 1990), as all of the same may be amended and
supplemented from time to time (collectively “Legal Requirements”) including,
without

 

7

--------------------------------------------------------------------------------


 

limitation, all Legal Requirements that pertain to the Building structure or any
electrical or mechanical systems therein, any matters not specifically assigned
as the responsibility of Tenant under this Lease and all matters involving the
Common Areas. Tenant shall comply with all Legal Requirements pertaining to
Tenant’s use and occupancy of the Premises, including without limitation such
Legal Requirements that (i) pertain to Tenant’s personal property; or (ii)
mandate alterations to the interior of the Premises as a result of modifications
made to the Premises by Tenant. However, Tenant shall not have any obligation to
comply with any Legal Requirements to the extent the Premises or the Building at
the time the Premises are delivered to Tenant do not comply with such Legal
Requirements. Landlord will be fully responsible for making all alterations and
repairs to the Building and the Premises at its cost (which shall not be
included as Operating Expenses), resulting from or necessitated by the failure
by Landlord, Landlord’s contractor or agents, the Building or the Premises to
comply with any such Legal Requirements. If Tenant identifies any non-compliance
with any Landlord warranty contained in this paragraph, Landlord shall, except
as otherwise provided in this Lease, promptly after receipt of written notice
from Tenant setting forth the nature and extent of such non-compliance, rectify
same at Landlord’s cost and expense.

 

(b)                                 Condition of Premises; Condition of
Building.

 

Promptly after the mutual execution and delivery of this Lease, Landlord will
commence Landlord’s Work (as defined below) and diligently prosecute the same to
completion. Landlord shall be responsible for turning over to Tenant the
Building shell in a broom-clean condition, free of debris other than relating to
Tenant’s ongoing interior improvements work, on the Occupancy Date and with
Landlord’s Work (including the installation of the elevator, boilers and
chillers) completed in accordance with Landlord’s Lease Proposal dated 19
October 2010, which is incorporated herein by reference (“Landlord’s Work”), and
Paragraph 10. Landlord represents and warrants that the Building shell has been
designed to “LEED Gold” standards, and that promptly after completion of the
tenant improvements and installation of the elevator, Landlord will apply for
and pursue LEED certification, provided, however, that Landlord makes no
representation or warranty as to whether such certification, at any level, will
be obtained. Notwithstanding the foregoing, Landlord agrees that Tenant, its
contractors, subcontractors and agents shall have use of the Property without
payment of rent or other charges following full execution of this Lease for
purposes of performing Tenant’s fit-up as set forth in Paragraph 10.

 

9.                                      CONDITION OF PREMISES.

 

Tenant acknowledges that Landlord and Landlord’s agents have made no
representation or warranties as to the condition or use of the Premises, except
as set forth herein and in the Lease Proposal dated October 19, 2010. At the
expiration or earlier termination of this Lease, the Tenant shall remove all
goods and effects not the property of Landlord and shall peaceably surrender the
Premises in such condition as they are required to be maintained hereunder.
Landlord agrees that at a date no later than the Occupancy Date, Landlord will
have done all that can reasonably be done to ensure receipt of the LEED
certification and will continue to do such things until receipt of such
certification is received or finally refused. Landlord warrants that Landlord’s
Work shall be performed in a good and workmanlike manner and shall be free of
defects in materials and workmanship for a period of one (1) year from Tenant’s
Occupancy Date.

 

10.                               DESIGN AND FIT UP.

 

All Tenant fit-up shall be provided by Landlord’s contractor, ReArch Company at
Tenant’s sole cost. All design and fit-up shall be coordinated with the Tenant
and shall be based on plans, specifications and permits secured and prepared by
Tenant at Tenant’s cost (the “Working Drawings”). Tenant shall prepare the plans
and specifications in accordance with LEED CI (Commercial Interiors) minimum
base certification standards. Tenant shall have (i) retained an architect for
design of the tenant improvements by April 8, 2011; (ii) executed and delivered
this Lease by March 25, 2011; and (iii) obtained the Working Drawings no later
than August 5, 2011. Landlord’s contractor, ReArch Company shall be paid a
construction management fee of 5% of all costs associated with the fit-up
exclusive of Tenant’s soft costs, furniture, fixtures and equipment. Within ten
(10) business days following receipt of the Working

 

8

--------------------------------------------------------------------------------


 

Drawings, ReArch Company shall solicit pricing from at least three (3) qualified
subcontractors and vendors to perform various portions of the Tenant fit-up work
(the “Work”) and shall present such pricing and bidders to the Tenant for review
and approval. ReArch’s solicitation shall include (but not be limited to)
qualified contractors and subcontractors identified to Landlord by Tenant.
Tenant shall not unreasonably withhold its consent to the pricing bids, and such
consent shall be provided (or rejected) by Tenant within ten (10) business days.
Tenant may require that Tenant’s approved subcontractors and vendors be
selected, even if such subcontractor or vendor was not the low bidder, it being
the intent that Tenant has the authority over selection of key subcontractors,
without substitution by ReArch. After such pricing approval by Tenant, ReArch
Company shall present a Guaranteed Maximum Price Contract (the Contract) which
shall include the sum of all approved subcontractor prices, approved materials
and labor, general conditions and requirements and the 5% contractor’s fee, in
substantially the form of standard AIA contract A 133-2009, and such Contract,
in mutually agreeable form, shall be executed within ten (10) business days.
Following execution of the Contract by all parties, Tenant shall not change or
modify the Working Drawings in a material manner without the prior written
consent of Landlord and ReArch, not to be unreasonably withheld, delayed or
conditioned. Landlord shall approve or reject (with specific reasons for such
rejection) any such modification within two (2) business days of Tenant’s
request for the same. A failure to respond with such time period shall be deemed
an approval of the requested modification. A material change shall be a change
that would reasonably be expected to delay occupancy by more than two (2)
business days or a change that requires modification to the structural portions
of the Building or affects the cost of the Work. During construction of the
Work, Tenant shall have the right to hire and utilize a “clerk of the works” to
represent Tenant, at Tenant’s sole cost.

 

For each Tenant Delay, the Occupancy Date (but not the Rent Commencement Date)
shall be delayed on a day-for-day basis. For each Landlord Delay, the Rent
Commencement Date and the Occupancy Date shall be delayed on a day-for-day
basis. Except for the foregoing, Landlord shall have no liability for, and the
Lease shall not be void or voidable for, any delay in substantial completion of
the tenant improvements except as otherwise provided in this Lease.

 

For purposes of this Paragraph 10, “Tenant Delay” means any delay to the extent
caused in whole or in part by the following:

 

(a)                                 Tenant’s failure to meet any of the dates or
deadlines set forth in this Paragraph 10;

 

(b)                                 a material breach by Tenant of the terms of
this Lease that causes a delay;

 

(c)                                  Tenant’s requirement for materials,
components, finishes or improvements not specified in the original construction
contract and which are not available in a commercially reasonable time given the
anticipated Occupancy Date; or

 

(d)                                 Any other acts or omissions of Tenant, or
its agents or employees, that delays or impedes the construction of the tenant
improvements, unless such acts or omissions are due to matters beyond Tenant’s
reasonable control.

 

For purposes of this Paragraph 10, “Landlord Delay” means any delay to the
extent caused in whole or in part by the following:

 

(a)                                 Landlord’s failure to meet any of the dates
or deadlines set forth in the this Paragraph 10;

 

(b)                                 Any other acts or omissions of Landlord, or
its agents or employees, that delays or impedes the construction of the tenant
improvements.

 

Tenant has initially designated Howard Malovany as its sole representative with
respect to the matters set forth in this Paragraph 10, who shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Paragraph 10, provided however that Howard Malovany may designate authority, or
limited authority, to one or more individuals by written notice to Landlord.

 

Tenant shall require contractors and subcontractors that have access to the
Building for Tenant’s fit-up

 

9

--------------------------------------------------------------------------------


 

work to carry excess liability and products and completed operations coverage
insurance, each in amounts not less than $500,000 per incident, $1,000,000 in
the aggregate, and in form and with companies as are required to be carried by
Tenant pursuant to Paragraph 15 of this Lease. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Building or Premises as a result of such early entry, unless any
such loss or damage was caused by Landlord’s willful misconduct, negligence or
breach of this Agreement.

 

11.                               ALTERATIONS AND IMPROVEMENTS.

 

Tenant shall not alter any structural component of the Building (including the
roof and roof membrane), nor perform any alterations, additions or improvements
which would affect the exterior of the Building or the Property, except that
Landlord acknowledges and agrees (i) that Tenant contemplates removing a steel
column on the third floor of the Building as a part of Tenant’s fit-up, which
Tenant may do so long as the contractor is the same as that which installed the
column upon construction, and further that (ii)Tenant shall have the right to
designate a portion of the Property not within the Building as a Smoking Area
and, at its expense, Tenant may provide for the accommodation of its employees,
agents and invitees who do smoke, so long as such Smoking Area does not
unreasonably interfere with or impact the appearance or use of the Premises or
surrounding Technology Park complex.

 

In addition, no other alteration, addition, or improvement to the Premises
costing more than Fifty Thousand Dollars ($50,000.00) shall be made by Tenant
without the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned, or delayed; provided, however, that Tenant shall not be
required to obtain Landlord’s consent to interior painting, redecorating, nor
for the installation of window coverings so long as the same are of the same
character as other existing buildings at Technology Park, nor shall Tenant be
required to use Landlord’s contractor for any work that is anticipated to cost
$50,000.00 or less. Landlord may impose, as a condition of its consent, such
reasonable requirements as it chooses in its discretion, including without
limitation relating to times of construction, locations of access and storage
for construction materials and workers, the provision of contractors’ insurance,
and the posting of notices of non-responsibility. All work with respect to any
alteration, addition or improvement must be done in a good and workmanlike
manner and be diligently prosecuted to completion.

 

Tenant may place any interior signage at the Premises that conforms to the
applicable laws and regulations, and is consistent with the signage plan at
Technology Park. Tenant shall have the exclusive right to place its logo and
name on the existing monument sign at the eastern side of the Property, at
Tenant’s sole cost. Tenant shall first ask permission from Landlord to erect any
other exterior signs, such permission not be unreasonably withheld, conditioned,
or delayed so long as such signage is at Tenant’s sole cost, is in conformity
with all building and zoning codes and applicable permits, and is of a character
similar to other exterior signage at Technology Park (including, without
limitation, no flashing or animated signs), and provided that nothing in the
foregoing restricts Landlord’s rights to grant exclusive naming rights to any
other structure at Technology Park.

 

Any alteration, addition, or improvement made by Tenant during the term of this
Lease shall become the property of Landlord upon the expiration or other sooner
termination of this Lease unless Tenant notifies Landlord not less than two
hundred and seventy (270) days prior to the expiration of the Lease that Tenant
desires to remove such alterations, additions or improvements. For purposes of
clarification, (i) if Tenant elects to remove any alterations, additions or
improvements (other than its personal property, furniture, fixtures and
equipment), then Tenant must remove all such alterations, additions or
improvements, i.e., Tenant may not selectively remove only certain alterations,
additions or improvements, and (ii) irrespective of its decision with respect to
interior improvements, Tenant may remove any backup generator installed by it at
its cost, on the pad on the western exterior of the Building. If Tenant does
elect removal of interior improvements, Tenant may remove such alterations,
additions or improvements provided that Tenant repairs any damage to the
Premises caused by such removal. Landlord shall not have a right to require
removal of alterations, additions or improvements at the end of the term.

 

12.                               TENANT’S DEFAULT.

 

A “default” shall be defined for all purposes of the Lease as follows:

 

10

--------------------------------------------------------------------------------


 

(a)                                 Failure to make due and punctual payment of
any Base Rent or other sums payable under this Lease when and as the same shall
become due and such failure shall continue for a period of ten (10) days after
receipt by Tenant of written notice thereof; or

 

(b)                                 Failure by the Tenant to maintain the
insurance required hereunder, and such failure is not cured within ten (10) days
after receipt by Tenant of written notice thereof,

 

(c)                                  Failure by the Tenant in the performance or
compliance with any of the agreements, terms, covenants or conditions in this
Lease other than those referenced in the foregoing subparagraph (a) or (b), and
such failure shall not be cured within a period of thirty (30) days after
written notice by the Landlord to the Tenant specifying the failure, or, in the
case of a failure which cannot with due diligence be cured within said thirty
(30) day period, if the Tenant fails to commence within said thirty (30) day
period the steps necessary to cure the same and thereafter to prosecute the cure
of such failure with due diligence, provided that such cure is in any event
effected within seventy-five (75) days; or

 

(d)                                 If the Tenant shall file a voluntary
petition in bankruptcy or shall be adjudicated a bankrupt or insolvent, or if
there shall be appointed a receiver or trustee of all or substantially all of
the property of the Tenant, or if the Tenant shall make an assignment for the
benefit of creditors; or

 

(e)                                  If the Tenant shall vacate the Premises,
and any such condition shall continue for a period of twenty (20) days after
written notice from the Landlord, provided that it shall not be a “default” so
long as (i) all Rent is being timely paid, (ii) the Premises are being
maintained as a first-class office building, and (iii) no waste or security
problems occur as a result of such vacation.

 

Upon the occurrence of one or more events of default, in addition to any other
rights or remedies the Landlord may have, the Landlord shall have the right to
immediately re-enter and regain possession of the Premises and to exclude the
Tenant from further use, occupancy, and enjoyment thereof. In particular, but
not by way of limitation, the Landlord may in the event of such uncured default,
remove all persons and property from the Premises and may store such property in
a public warehouse or elsewhere at the cost of and for the account of the
Tenant, all as may be permitted by applicable law. Should the Landlord elect to
re-enter, as provided herein, or should the Landlord take possession pursuant to
legal proceedings or pursuant to any notice provided for by law, this Lease
shall terminate. The Landlord shall use reasonable efforts to relet the Premises
or any part thereof for such term or terms which may be for a term extending
beyond the term of this Lease, and at such rental and upon such other terms and
conditions as the Landlord, reasonably deems advisable. Upon such reletting, all
rental thereby received by the Landlord shall be applied: first, to the payment
of any reasonable costs and expenses of such reletting, including brokerage fees
and attorneys’ fees, and costs of any such alterations and repairs as the
Landlord may make to facilitate such re-rental; second, to the payment of any
Base Rent or other amounts due hereunder from the Tenant to the Landlord; and,
third, the residue, if any, shall be held by the Landlord and applied in payment
of future rent as the same may become due and payable hereunder. If such rent
received from such reletting during any month be less than that to be paid
during the month by the Tenant hereunder, the Tenant shall pay any such
deficiency to the Landlord, Should the Landlord at any time terminate this Lease
for any default, in addition to any other remedies it may have, the Landlord may
within twelve (12) months after such termination upon notice to the Tenant,
elect to recover, in lieu of other damages, from the Tenant all damages the
Landlord may incur by reason of such default, including the costs of recovering
the Premises, reasonable attorneys’ fees, together with the worth at the time of
such termination of the excess, if any, of the amount of rent and other sums
payable by Tenant hereunder for the remainder of the then current term (without
any extension) over the then reasonable rental value of the Premises for the
remainder of such term, all of which amounts shall be immediately due and
payable from the Tenant to the Landlord.

 

Notwithstanding anything to the contrary in this Lease, neither party shall be
liable to the other for any speculative, punitive or consequential damages.

 

13.                               LANDLORD’S RIGHT TO PERFORM TENANT’S
OBLIGATIONS, AND TENANT’S RIGHT TO PERFORM LANDLORD’S OBLIGATION OF MAINTENANCE
AND REPAIR.

 

If the Tenant is in default of any provision of this Lease, other than the
provisions requiring the payment of rent, and the Landlord shall give to the
Tenant written notice of such default, and if the Tenant shall fail to

 

11

--------------------------------------------------------------------------------


 

commence to cure such default within thirty (30) days after the receipt of such
notice, and diligently pursue such cure, then the Landlord may cure such default
for the account of the Tenant, and any sums reasonably expended by the Landlord
in connection therewith shall be deemed to be additional rent and payable with
rent which shall next become due. Once Tenant pays the amount as additional
rent, Tenant’s default shall be deemed cured for all purposes.

 

Other than in emergency situations, if Tenant believes that the Landlord is in
default of any of its obligations of repair or maintenance under this Lease,
Tenant shall first provide written notice to Landlord, specifying the nature of
the alleged default. If the same has not been cured or satisfactorily addressed
by Landlord within fifteen (15) days of such written notice (subject to force
majeure), then (i) Tenant shall send a second written notice to Landlord,
specifying in bold type that Tenant intends to cure such default itself, and
(ii) if Landlord has not cured or addressed the default within ten (10) days of
the second written notice, then, Tenant may contract for and perform said
repairs or maintenance, and the Landlord, within thirty (30) days after receipt
from Tenant of written receipts/invoices/work orders and canceled checks to
support the claim for reimbursement, shall reimburse Tenant for the cost of said
repairs and maintenance. If the Landlord’s failure to repair or maintain causes
an emergency situation in the Premises which threatens the health or safety of
Tenant’s occupants, or an immediate threat to the properly of Tenant, Tenant is
authorized (but not required) to take reasonable remedial action and to promptly
contact Landlord using commercially reasonable attempts, and Landlord will
promptly reimburse Tenant for any costs associated with such remedial action
upon presentation of reasonable documentation in substantiation of the emergency
costs.

 

14.                               RIGHT OF ACCESS.

 

Upon reasonable prior notice from the Landlord to the Tenant, the Landlord and
its representatives may enter the Premises at reasonable times for the purpose
of inspecting the Premises, performing any work on the Premises which the
Landlord is authorized or obligated to undertake, exhibiting the Premises for
sale or lease, or mortgage financing, or posting any required notices. Landlord
shall use reasonable efforts to minimize any disruption of Tenant’s activities
at the Premises, and except in the event of emergency or when a default has
occurred and is continuing, Landlord shall not enter Tenant’s vaults and special
security areas designated in advance by Tenant without accompaniment by a
representative of Tenant, provided that shall reasonably cooperate with such
request for accompaniment.

 

15.                               INSURANCE.

 

During the term of this Lease, the Tenant, at its sole cost and expense, shall
carry and maintain the following types of insurance in the amounts specified:

 

(a)                                 Property insurance covering the betterments,
improvements, and contents of Tenant against loss or damage by fire, vandalism
and other perils in an amount not less than full replacement cost.

 

(b)                                 Commercial general liability insurance,
including property damage, insuring against liability for injury to persons or
property occurring in or about the Premises or arising out of the Tenant’s use
or occupancy thereof. The liability under such insurance shall not be less than
Two Million Dollars ($2,000,000.00) each occurrence for bodily injury and/or
property damage. Landlord and any lender having a security interest in the
Premises shall be listed as an additional insured on Tenant’s liability
insurance policy.

 

All insurance policies maintained by Tenant pursuant to the terms of this Lease
shall be issued by insurance companies authorized to do business in the State of
Vermont. All such insurance policies shall require the insurance carriers to
provide the Landlord with at least thirty (30) days written notice prior to
termination or cancellation of any policy. At the commencement of the term of
this Lease and thereafter not less than fifteen (15) days prior to the
expiration date of any policy required hereunder, Tenant shall deliver to
Landlord certificates of insurance in form and substance acceptable to Landlord.

 

Landlord shall keep the Building and the Property insured against damage and
destruction by fire, vandalism, and other perils in the amount of the full
replacement value of the Building and other

 

12

--------------------------------------------------------------------------------


 

improvements, as the value may exist from time to time. The insurance shall
include an extended coverage endorsement of the kind required by an
institutional lender to repair and restore the Building.

 

The Landlord shall maintain contractual and comprehensive general liability
insurance, including public liability and property damage, with a minimum
combined single limit of liability of Two Million Dollars ($2,000,000.00) for
personal injuries or deaths of persons occurring in or about the Building, the
Property, or the Premises.

 

16.                               WAIVER OF SUBROGATION.

 

Each of Landlord and Tenant hereby releases the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way
of subrogation or otherwise for any loss or damage to property, including the
Building and the Premises caused by fire or any of the extended coverage or
supplemental contract casualties, even if such fire or other casualty shall have
been caused by the fault or negligence of the other party or anyone for whom
such other party shall be responsible; provided, however that any such release
shall not adversely affect or impair any insurance policies required to be
maintained hereunder, or prejudice the right of the releasor to recover under
such policies. Landlord and Tenant agree that each will require its insurance
carrier to include in its policy a clause or endorsement confirming the
foregoing. If extra costs shall be charged therefore, the insuring party shall
advise the other thereof and the other party, at its election, may pay the same,
but shall not be obligated to do so; provided, however, if the other party does
not pay such extra cost then the first party need not include in its policy such
a clause or endorsement.

 

17.                               TENANT’S PROPERTY.

 

(a)                                 The Landlord, its agents, contractors, or
employees, shall not be liable for any damage to properly of the Tenant or of
others located on the Premises or entrusted to its employees nor for the loss of
any such property by theft or otherwise, and Landlord, its agents, contractors,
or employees shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, wind,
water, rain, snow or ice which may leak into the Premises from pipes, appliances
or plumbing systems or from the street or from any other place, or from dampness
or from any other cause whatsoever, unless caused by or due to the willful or
negligent act or omission of the Landlord or its agents, contractors, or
employees, or caused by a breach by Landlord of its obligations under this
Lease. Except as otherwise provided in this Lease, all property of the Tenant or
of others kept or stored on the Premises shall be so kept or stored at the risk
of the Tenant only and the Tenant shall hold the Landlord harmless from any
claims arising out of any damage to the same.

 

(b)                                 If the Tenant is in default under the terms
of this Lease and vacates or abandons the Premises (or after 15 days from the
termination or expiration of this Lease), any property that the Tenant leaves on
the Premises shall be deemed to have been abandoned and may either be retained
by the Landlord as its own property or may be disposed of at public or private
sale as the Landlord sees fit. Any property of the Tenant sold at public or
private sale or retained by the Landlord shall have the proceeds of any such
sale, or the then current fair market value of any property retained by the
Landlord as reasonably determined by the Landlord, applied by the Landlord
against (i) any expenses of the Landlord for removal, storage or sale of such
property, (ii) any unpaid Base Rent or other amounts payable under this Lease
and (iii) any damages or other amounts to which the Landlord may be entitled
under this Lease. The balance of such amounts, if any, shall be paid to the
Tenant at the address set forth herein for notices to the Tenant.

 

The Landlord hereby waives any statutory lien or other security interest that it
now or hereafter may have (unless affirmatively granted by the Tenant) in the
goods, equipment and other personal property of the Tenant presently, or which
may hereafter be, situated on the Premises.

 

18.                               QUIET ENJOYMENT.

 

Landlord covenants and agrees with Tenant that upon Tenant paying said rent, and
performing all the covenants and conditions aforesaid, on Tenant’s part to be
observed and performed, Tenant shall and may

 

13

--------------------------------------------------------------------------------


 

peaceable and quietly have, hold and enjoy the Premises hereby demised,
twenty-four hours a day, seven days a week, for the term aforesaid as the same
may be extended or renewed, subject, however, to any current or future
underlying mortgages (subject to Paragraph 22).

 

19.                               ASSIGNMENT AND SUBLETTING.

 

This Lease may not be assigned or the Premises sublet by the Tenant without the
express written consent of the Landlord, which shall not be unreasonably
withheld, conditioned, or delayed, provided that it shall be reasonable for
Landlord to withhold consent if the proposed assignee or sublessee is not
appropriate for the tenant mix at Technology Park. However, Tenant may assign
this Lease or sublease part or all of the Premises without Landlord’s consent
to:

 

(i)            any corporation, partnership, or other entity that controls, is
controlled by, or is under common control with, Tenant; or

 

(ii)           any corporation or other entity resulting from the merger or
consolidation with Tenant or to any entity that acquires all or substantially
all of Tenant’s assets as a going concern of the business that is being
conducted on the Premises, as long as the assignee or sublessee is a bona fide
entity and assumes the obligations of Tenant.

 

Any purported assignment or subleasing of the Premises or any portion thereof in
violation of this Paragraph 19 shall be a default under this Lease, and shall be
void as a matter of law.

 

20.                               INDEMNIFICATION.

 

Tenant’s Indemnity. Tenant indemnifies, defends, and holds Landlord harmless
from all costs and claims which are:

 

(a)           for personal injury, death, or property damage; and

 

(b)           for incidents occurring in or about the Premises or Building or
Property;

 

(c)           caused by the negligence or willful misconduct of Tenant, any
invitee or guest of Tenant, or those parties for whose conduct the Tenant is
legally responsible; or

 

(d)           resulting from or relating to a Tenant default under this Lease.

 

When the claim is caused by the joint negligence or willful misconduct of Tenant
and Landlord or Tenant and a third party unrelated to Tenant, except Tenant’s
agents, employees, or invitees, Tenant’s duty to defend, indemnify, and hold
Landlord harmless shall be in proportion to Tenant’s allocable share of the
joint negligence or willful misconduct.

 

Landlord’s Indemnity. Landlord indemnifies, defends, and holds Tenant harmless
from all costs and claims which are:

 

(a)           for personal injury, death, or property damage; and

 

(b)           for incidents occurring in or about the Premises or Building or
Property;

 

(c)           caused by the negligence or willful misconduct of Landlord, or
those parties for whose conduct the Landlord is legally responsible, or by
Landlord’s breach of or its default in its obligations under this Lease; or

 

(d)           resulting from or relating to a Landlord default under this Lease.

 

When the claim is caused by the joint negligence or willful misconduct of
Landlord and Tenant or Landlord and a third party unrelated to Landlord, except
Landlord’s agents, employees, or invitees, Landlord’s duty to defend, indemnify,
and hold Tenant harmless shall be in proportion to Landlord’s allocable share of
the joint negligence or willful misconduct.

 

21.                               CONDEMNATION.

 

If at any time during the term of this lease a substantial portion of the
Premises (meaning thereby so much as shall render the Premises substantially
unusable by Tenant, as reasonably determined by Tenant, or

 

14

--------------------------------------------------------------------------------


 

which reduces available parking to below the level required by applicable
zoning) shall be taken by exercise of the right of condemnation or eminent
domain or by agreement between Landlord and those authorized to exercise such
rights (which such agreements Landlord may enter into in its sole discretion)
(all such proceedings being collectively designated as a “taking in
condemnation” or a “taking”), this Lease shall terminate and expire on the date
of the taking and the rent and other amounts payable by Tenant hereunder shall
be apportioned and paid to the date of the taking. Tenant shall have no right to
interpose, prosecute or collect a claim against the Landlord in any proceedings
for taking in condemnation for the loss of the value of this Lease or
improvements made by the Tenant to the Premises; provided, however, that the
Tenant may claim and recover from the condemning authority, but not from the
Landlord, such compensation as may be separately awarded or recoverable by the
Tenant in Tenant’s own right on account of any and all damage to Tenant’s
business by reason of any taking in condemnation, any cost or loss to which
Tenant might be put in removing Tenant’s merchandise, furniture, fixtures and
equipment, the remaining value of Tenant’s leasehold interest, Tenant’s
relocation expenses, Tenant’s business dislocation expenses, and any other award
that would not reduce the award payable to Landlord. Except as expressly set
forth in the immediately preceding sentence, any award for the value of the
land, buildings and improvements and loss of rent shall belong to the Landlord.
If the title to less than a substantial portion of the Premises shall be taken
in condemnation so that the business conducted on the Premises (as reasonably
determined by Tenant), can be continued without material diminution, this Lease
shall continue in full force and effect. If the taking does not amount to a
substantial portion but does materially adversely affect the Tenant’s ability to
conduct Tenant’s business on the Premises, the rent from and after the date of
the vesting of title in the condemnor shall be equitably adjusted to reflect the
diminished value of the Premises to the Tenant as a direct result of the
condemnation. Any award for a partial taking shall be vested as set forth herein
relating to total taking in condemnation.

 

22.                               PRIORITY OF MORTGAGES; NON-DISTURBANCE.

 

This Lease shall be subject and subordinated to the lien of all mortgages and
deeds of trust at all times in any amount or amounts whatsoever that may now
exist or hereafter be placed on or against the Building or Property, or on or
against Landlord’s interest or estate therein, all without the necessity of
having further instruments executed on the part of Tenant to effectuate such
subordination, provided that so long as no default has occurred hereunder,
Landlord shall obtain from every current or future lender, mortgagee, and holder
of a deed of trust upon the Property or the Premises (each a “Senior Lender”),
an agreement in recordable form wherein (i) the Senior Lender(s) agree not to
disturb Tenant’s possession, deprive Tenant of any rights, or increase Tenant’s
obligations under the Lease so long as Tenant is not in default under the Lease
beyond applicable grace and cure periods, and (ii) Tenant agrees to attorn to
such Senior Lender(s) should any of them take possession of or title to the
Properly or the Premises (“SNDA”). The SNDA shall be substantially in accordance
with the contents of the form identified as Exhibit F, attached hereto and made
a part hereof by reference, or such other agreement as Senior Lender may
reasonably require, and each of Landlord and Tenant shall bear their own costs
of negotiating any SNDA. Landlord represents and warrants to Tenant that there
is no current Senior Lender or other lender with an interest in the Property or
Premises.

 

Tenant covenants and agrees that it has no power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of law or otherwise, to attach or be placed upon the Property or the Premises.
Tenant covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed against the Property or the Premises, or any
portion thereof, and, in case of any such lien attaching, Tenant shall cause it
to be immediately released and removed of record. If such lien is not released
and removed on or before the date that is ten (10) days after notice of such
lien is delivered to Tenant, Landlord may immediately take all action necessary
to release and remove such lien, without any duty to investigate the validity
thereof, and all sums, costs and expenses, including reasonable attorneys’ fees
and costs, incurred by Landlord in connection with such lien shall be deemed
additional Rent hereunder and shall immediately be due and payable by Tenant.

 

Notwithstanding the foregoing, Landlord agrees that it will reasonably consent
to Tenant obtaining financing that may be secured by Tenant’s leasehold
interest, subject to Landlord obtaining a customary attornment agreement with
the lender wherein (i) the lender(s) agree to perform Tenant’s obligations under

 

15

--------------------------------------------------------------------------------


 

the Lease, in the event of a Tenant default under the Lease, and (ii) Landlord
agrees to allow the lender(s) to exercise Tenant’s rights under the Lease and
assign or sublease the leasehold interest (subject to Paragraph 19) in the event
of an event of default under the leasehold mortgage, subject to curing any
defaults under the Lease.

 

23.                               CUMULATIVE REMEDIES.

 

The remedies of the Landlord and Tenant herein shall be cumulative and not
alternative, and not exclusive of any other right or remedy available to the
Landlord or Tenant.

 

24.                               HOLDOVER TENANCY.

 

Any holding over by the Tenant after the termination of this Lease shall be on a
day to day basis at the rate of (i) 150% of the Base Rent, plus (ii) applicable
Operating Expenses and utility charges in effect at the time of the holding over
prorated on a daily basis. The covenants and agreements contained herein shall
remain in force during the period of any holding over insofar as applicable.

 

25.                               HAZARDOUS SUBSTANCES.

 

Except for materials used, stored or handled in the ordinary course of Tenant’s
business, in compliance with all applicable laws and regulations, the Tenant
shall not handle, process, store, release or use any hazardous or toxic
materials in or on the Premises without the express written consent of the
Landlord, which may be withheld in its sole discretion. In connection with the
Tenant’s use or occupancy of the Premises, the Tenant shall comply in all
respects with any applicable law, ordinance, regulation or ruling relating to
environmental protection or the presence, use, generation, storage, release,
containment or disposal of hazardous or toxic materials. The Tenant shall
indemnify, defend and hold the Landlord harmless from and against any and all
damage, cost, loss, liability and expense (including reasonable attorney’s fees)
which may be incurred by the Landlord by reason of, resulting from, or arising
in any manner whatsoever out of the breach of the obligations of the Tenant
contained in this paragraph. Landlord represents, warrants and covenants to
Tenant that the Premises are free of Hazardous Substances as that term is
defined and used in the federal Comprehensive Environmental Response,
Compensation and Liability Act (other than reasonable quantities typically
associated with normal office activities) and are presently and shall remain in
compliance in all material respects with all applicable laws, regulations and
ordinances. Landlord shall, at Landlord’s sole expense, remove from the Premises
any existing Hazardous Substances (including, but not limited to.
asbestos-containing materials), not later than the Occupancy Date. Landlord
shall indemnify, protect and hold harmless Tenant from and against any and all
claims, demands, liabilities, actions, suits, proceedings, judgments, losses,
damages (including punitive damages), fines, penalties, costs and expenses
(including reasonable attorneys’, consultants’ and experts’ fees) arising from
(i) a breach of any representation or warranty of Landlord set forth in this
paragraph; and (ii) any violation or alleged violation of any Environmental Law,
except that which is caused by Tenant. The foregoing indemnification obligation
shall survive the expiration of earlier termination of this Lease.

 

26.                               RECORDING OF LEASE.

 

This Lease shall not be recorded by or on behalf either party. Either of the
Landlord or the Tenant may request that both parties agree to and sign and
record a notice of lease stating the names of the parties, the description of
the Premises, the term of this Lease, and such other additional information as
may be reasonably necessary to accurately reflect the terms of this Lease, and
to protect the legitimate interests of the Landlord and the Tenant against third
parties.

 

27.                               RENEWAL OF LEASE.

 

The Tenant shall have the rights to extend the Initial Term of this Lease set
forth in Exhibit C attached hereto and made a part hereof. Except as set forth
in Exhibit C, any renewal Term shall be upon all of the terms and conditions of
this Lease, except no further renewals or extensions of this Lease shall be
permitted. As a condition precedent to the Tenant’s exercise of any right of
renewal provided by Exhibit C, the Tenant must not be in default beyond any
applicable notice and cure provided herein, Tenant shall

 

16

--------------------------------------------------------------------------------


 

exercise each renewal, if at all, not less than two hundred seventy (270) days
prior to the end of the then existing term. Renewal shall be by written notice
delivered to the Landlord.

 

28.                               NOTICES.

 

Whenever in this Lease it shall be required or permitted that notice or demand
be given or served by either party to this Lease, such notice or demand shall be
given or served in writing and sent to Landlord and Tenant at the addresses set
forth below. All such notices shall be sent by (i) certified or registered mail,
return receipt requested, and shall be effective three (3) days after the date
of mailing if so sent; (ii) Federal Express or similar overnight courier and
shall be effective one (1) day after delivery to Federal Express or similar
overnight courier; or (iii) personal service and shall be effective on the same
day as such service. Any such address may be changed from time to time by either
party serving notices to the other as provided above.

 

Notices to Landlord:

 

124 Technology Park Way, LLC

 

 

Mr. John Illick

 

 

30 Community Drive – Suite # 4

 

 

South Burlington, VT 05403

 

 

 

with a copy to:

 

Paul Frank + Collins, P.C.

 

 

Attn: Real Estate Group

 

 

One Church Street

 

 

Burlington, VT 05402

 

 

 

Notices to Tenant:

 

Green Mountain Coffee Roasters, Inc.

 

 

Mr. Howard Malovany, Vice President and General Counsel

 

 

33 Coffee Lane

 

 

Waterbury, Vermont 05676

 

 

 

with a copy to:

 

Sheehey Furlong & Behm P.C.

 

 

30 Main Street, Sixth Floor

 

 

P.O. Box 66

 

 

Burlington, VT 05402

 

29.                               LIMITATION OF LIABILITY; JOINT AND SEVERAL
LIABILITY.

 

Notwithstanding anything to the contrary contained in this Lease, Tenant agrees
and understands that Tenant shall look solely to the estate in the Property of
Landlord and any other property of Landlord, including, but not limited to, all
rents, profits and proceeds therefrom, for the enforcement of a judgment (or
other judicial decree) requiring the payment of money by Landlord to Tenant by
reason of default, breach or event of default of Landlord in performance of its
obligations under this Lease, it being intended that there will be absolutely no
personal liability on the part of Landlord, the investors in Landlord, or of
Landlord’s partners, if any, shall be subject to levy, execution, attachment or
any other legal process for the enforcement or satisfaction of the remedies
pursued by Tenant in the event of such default, breach, or event of default,
this exculpation of liability to be absolute and without exception whatsoever.

 

30.                               DAMAGE OR DESTRUCTION OF PREMISES.

 

(a)                                 In the event that the Premises, the
Building, or the other improvements at the Property are damaged or destroyed by
fire, windstorm, or any other casualty to such an extent that it shall appear
unlikely under the existing conditions, as reasonably determined by Tenant, that
such damage could be repaired within ninety (90) days from the date such work
commences, then Tenant shall have the privilege of terminating this Lease as of
the date of such event (notwithstanding any provisions in the Lease to the
contrary) by furnishing written notice to Landlord to that effect not more than
thirty (30) days after such event; and upon such election by

 

17

--------------------------------------------------------------------------------


 

Tenant, the rental hereunder shall be prorated and paid or refunded, as the case
may be, as of the date the damage occurred.

 

(b)                                 If, however, the nature of such damage is
such that the Building, the Premises, or other improvements at the Property, as
reasonably determined by Tenant, could reasonably be repaired or reconstructed
substantially to its former condition within ninety (90) days from the date such
work commences, or if Tenant did not exercise its aforementioned privilege to
terminate this Lease, then in either or such events, Tenant shall not be
entitled to surrender this Lease, but Landlord shall with reasonable due
diligence commence to repair and restore the Premises to a condition at least
equivalent to that prevailing immediately prior to the happening of such
casualty with all reasonable dispatch, and in any event, in the absence of
unavoidable delay, such repair or restoration to be completed within ninety (90)
days from the date such work commences, or such other period of time as Tenant
and Landlord may agree upon in writing, and if, during the period of such repair
or restoration, Tenant is deprived of occupancy of all or any part of the
Premises for Tenant’s accustomed use thereof, then, to the extent that Tenant
may be unable reasonably to conduct its regular business therein, Tenant shall
receive a proportionate reduction from its rental obligation hereunder
corresponding to the time during which, and the proportion of said Premises from
which, Tenant shall have been so deprived. In all events, the Tenant shall have
the further option of terminating this Lease should repairs to or restoration of
the Premises not be complete within six months of the date of the casualty.

 

31.                               WARRANTIES AND REPRESENTATIONS

 

Landlord represents and warrants to Tenant as follows:

 

(a)                                 124 Technology Park Way, LLC has been duly
authorized and has the full power, right and authority to enter into this Lease
and to perform all of its obligations under this Lease and to execute and
deliver all documents required by this Lease and neither this Lease nor the
transactions contemplated hereby constitute a violation or breach of their
respective articles of association or bylaws or any contract, agreement, decree,
order, or judgment by which it is bound.

 

(b)                                 Landlord has good and marketable title to
the Property, together with all easements and other real property rights for the
use of the Building and Property as presently constructed;

 

(c)                                  The Property and the Building shell are in
conformity and in compliance with all applicable zoning, subdivision, Act 250,
environmental, land use laws, regulations, and codes of governmental authorities
having jurisdiction over the Property, and with any applicable covenants or
restrictions.

 

(d)                                 Landlord has obtained all permits, licenses,
easements and approvals necessary for the construction and operation of the
Building shell and the Property, including, without limitation, the storm water
system serving the Property.

 

(e)                                  Landlord has no knowledge of any pending or
threatened proceedings to change the zoning of the Property, either with respect
to use or dimensional limitations.

 

(f)                                   There are no litigation or proceedings
pending, or to Landlord’s knowledge, threatened, against or relating to the
Property which if adversely decided would adversely affect Tenant’s rights under
this Lease.

 

(g)                                  To the best of Landlord’s knowledge, no
Hazardous Substances have ever been used, handled, manufactured, generated,
produced, stored, treated, processed, transferred, or disposed of at the
Property except in compliance with applicable federal, state and local laws,
ordinances, rules and regulations, that any release or discharge of any
Hazardous Substances has occurred on, at, to, or from the Property, that any
Hazardous Substances exist on the Property, that any condition currently exists
which poses a substantial likelihood of such a release or discharge, and that
any litigation or proceedings are pending or threatened alleging a violation of
federal, state or local laws, ordinances, rules or regulations pertaining to
hazardous materials or the existence, release or discharge of Hazardous
Substances at, on, from, or to the Property.

 

18

--------------------------------------------------------------------------------


 

Tenant represents and warrants to Landlord as follows:

 

(a)                                 Green Mountain Coffee Roasters, Inc. has
been duly formed and is in good standing in the State of Delaware, and has been
duly authorized and has the full power, right and authority to enter into this
Lease and to perform all of its obligations under this Lease and to execute and
deliver all documents required by this Lease and neither this Lease nor the
transactions contemplated hereby constitute a violation or breach of their
respective articles of association or bylaws or any contract, agreement, decree,
order, or judgment by which it is bound.

 

(b)                                 There are no litigation or proceedings
pending, or to Tenant’s knowledge, threatened, against or relating to Tenant
which if adversely decided would adversely affect Tenant’s obligations under
this Lease and its ability to perform the same.

 

32.                               MISCELLANEOUS.

 

(a)                                 If not included within Operating Expenses,
Tenant shall pay its own separate utility charges for water, electricity, and
heating and cooling expenses.

 

(b)                                 In any litigation between the parties
regarding this Lease, the losing party shall pay to the prevailing party all
reasonable expenses and court costs including attorneys’ fees incurred by the
prevailing party, including cost of appeal, if any. A party shall be considered
the prevailing party if:

 

(1)                                 it initiated the litigation and
substantially obtains the relief it sought, either through a judgment or the
losing party’s voluntary action before arbitration (after it is scheduled),
trial, or judgment;

 

(2)                                 the other party withdraws its action without
substantially obtaining the relief it sought; or

 

(3)                                 it did not initiate the litigation and
judgment is entered for either party, but without substantially granting the
relief sought.

 

(c)                                  Within twenty (20) days of written request
from either party, the other party shall execute and deliver an estoppel
certificate summarizing such facts and conditions of this Lease and such
requesting party’s leasehold estate, as such party may reasonably request.

 

33.                               WAIVER.

 

The failure of the Landlord or Tenant to insist upon strict performance of any
of the terms, conditions and covenants herein, shall not be deemed a waiver of
any rights or remedies that the Landlord or Tenant may have and shall not be
deemed a waiver of any subsequent breach or default in the terms, conditions and
covenants herein contained.

 

34.                               INVALIDITY OR INAPPLICABILITY OF CLAUSE.

 

If any term or provision of this Lease or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

 

35.                               CAPTIONS.

 

The headings and captions contained in the Lease are inserted for convenience of
reference only, and are not to be deemed part of or to be used in construing
this Lease.

 

36.                               SUCCESSORS OR ASSIGNS.

 

The covenants and agreements herein contained shall, subject to the provisions
of this Lease bind and inure to the benefit of the Landlord, its successors and
assigns, and Tenant, its successors and assigns, except as otherwise
specifically provided herein.

 

19

--------------------------------------------------------------------------------


 

37.                               ENTIRE AGREEMENT; AMENDMENTS.

 

It is expressly understood and agreed by and between the parties hereto that
this Lease sets forth all the promises, agreements, conditions, inducements and
understandings between the Landlord and the Tenant relative to the Premises and
that there are no promises, agreements, conditions, understandings, inducements,
warranties or representations, oral or written, express or implied, between them
other than as herein set forth and shall not be modified in any manner except by
an instrument in writing executed by the parties.

 

38.                               BROKER. Intentionally Omitted.

 

39.                               CONFIDENTIALITY.

 

From and after the mutual execution and delivery of this Lease, Landlord shall
not issue any news releases, advertising or promotional releases of any kind
relating to the parties execution of this Lease or their activities hereunder
without the prior written approval of Tenant, not to be unreasonably withheld or
delayed, provided that nothing in the foregoing restricts Landlord’s ability to
respond to any governmental authority or judicial proceeding. Landlord agrees
that neither this Lease, nor copies thereof, shall be shared with or distributed
to prospective tenants, subtenants or licensees of Landlord or Landlord’s
affiliates, subsidiaries, successors or assigns.

 

40.                               OPTION FOR DEVELOPMENT RIGHTS.

 

Tenant shall have the option to develop or cause to be developed any existing or
future lot with a boundary or boundaries adjoining the Property contiguous to
the east, currently identified by Landlord as Lot 3, containing 4 acres, more or
less, and Lot 4, containing 5.75 acres, more or less, of Technology Park (the
“‘Adjacent Property”) pursuant to the provisions of Exhibit G hereof. This Lease
is contingent upon Exhibit G being executed by a duly authorized agent of
Technology Park Campus LLC, owner of the Adjacent Property and an affiliate of
Landlord.

 

41.                               COUNTERPARTS.

 

This Lease may be executed in any number of counterparts and may be executed by
facsimile. Each such counterpart shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement.

 

Signatures pages to follow

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this lease the day and year first
above written.

 

 

In the presence of:

LANDLORD:

 

124 Technology Park Way, LLC

 

 

 

 

/s/ Sara E. Skomitz

 

By:

/s/ John Illick

Witness

 

Its Duly Authorized Agent

 

 

 

TENANT:

 

Green Mountain Coffee Roasters, Inc.

 

 

 

 

/s/ Kathy Brooks

 

By:

/s/ Lawrence J. Blanford

Witness

 

Lawrence J. Blanford

 

 

President and Chief Executive Officer

 

 

 

 

STATE OF VERMONT

 

CHITTENDEN COUNTY, SS.

 

 

At Burlington, this 21st day of March, 2011, personally appeared John Illick,
and he/she acknowledged the foregoing instrument, by him/her signed, to be
his/her free act and deed, and the free act and deed of Landlord.

 

 

Before me,

/s/ Diane M. McCarthy

 

 

Notary Public

 

 

 

Print name:

Diane M. McCarthy

 

 

 

My commission expires: 2/10/15

 

 

STATE OF VERMONT

 

Washington COUNTY, SS.

 

 

At Waterbury, this 18th day of March, 2011, personally appeared Lawrence J.
Blanford, and he/she acknowledged the foregoing instrument, by him/her signed,
to be his/her free act and deed, and the free act and deed of Tenant.

 

 

Before me,

/s/ Christine Fitzgerald

 

 

Notary Public

 

 

 

 

Print name:

Christine Fitzgerald

 

 

 

My commission expires:

 

 

 

CHRISTINE FITZGERALD

 

Notary Public. State of Vermont

 

My Commission Expires Feb. 10, 2015

 

--------------------------------------------------------------------------------